Exhibit 10.6

 

LOGO [g2119721197-ex106_12.jpg]  

  Richard F. Walsh

  Senior Vice President

  Human Resources

 

  PerkinElmer, Inc.

  45 Wiliam Street

  Wellesley, MA 02481-4078 USA

  Phone: 781-431-4122

  Fax: 781-431-4183

 

Via UPS and E-mail

November 22, 2003

 

John A. Roush

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Dear John,

 

This is to confirm the terms of the cash bonus; restricted stock grant; and
guaranteed severance provided to you by the Company.

 

Cash Bonus:

 

The Company has granted you a cash bonus of $100,000 which is to be repaid if
you voluntarily leave the Company before November 18, 2005, according to the
following schedule: 100% of the bonus is to be repaid if you leave before
November 18, 2004; and 50% if you leave after November 18, 2004 but before
November 18, 2005. In the event of involuntary separation or a Change in Control
of PerkinElmer, Inc. the requirement to repay all or any portion of the bonus is
waived.

 

Restricted Shares:

 

The Company has granted you 5,000 restricted shares of PerkinElmer stock. These
shares will vest on November 18, 2005 provided you remain employed by the
Company through that date. In the event your employment is involuntarily
terminated for reasons other than cause, the restricted shares vest on your
termination date. In addition, the shares vest upon a Change in Control of
PerkinElmer, Inc. In the next few days, we will send you a restricted stock
agreement confirming the provisions relating to the grant.

 

Guaranteed Severance:

 

In the event that your employment with the Company is involuntarily terminated,
you will receive a severance payment equal to a minimum of nine months of your
base salary in effect at the time of separation.

 

This letter does not provide a guarantee of future employment nor does it
constitute a contract of employment with PerkinElmer.

 

John, we are all very pleased that you have decided to continue your employment
with PerkinElmer and we wish you much continued success.

 

Best Regards,

 

/s/    RICHARD F. WALSH         Richard F. Walsh

 

cc: Greg Summe

John Murphy

Tom Goulet

Lynda Walker

 